                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )
                                                   )                  No. 3:19-CR-191-TAV-HBG
CEDRIC BROWN,                                      )
                                                   )
                       Defendant.                  )


                                 MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case is before the Court on Defendant Brown’s Motion to Continue

[Doc. 10], filed on January 8, 2020.

       Defendant Brown requests for the Court to continue the February 18, 2020 trial date, as

well as the motion and plea deadlines in this case. Defendant Brown asserts that granting a

continuance in the present case will serve the ends of justice by providing additional time to

complete the investigation in the facts and circumstances of the matter and properly prepare the

case for trial. Further, the motion states that counsel has explained the right to a speedy trial to the

Defendant, who understands that all time between the filing of the motion and the new trial date

will be fully excludable. The motion also relates that the Government does not object to the

requested continuance. The parties have conferred with Chambers and agreed on a new trial date

of June 23, 2020.
       The Court finds the Defendant’s motion to continue the trial and other deadlines to be

unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

served by granting a continuance outweigh the interest of the Defendant and the public in a speedy

trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 1] charges Defendant Brown with being

a convicted felon in possession of a firearm, two counts of possession with the intent to distribute,

and the possession of a firearm in furtherance of a drug trafficking crime. Assistant Federal

Defender Benjamin Sharp relates that he needs additional time to resolve pretrial matters and to

prepare the case for trial. The Court finds that without a continuance, defense counsel would not

have the reasonable time necessary to prepare for trial, despite counsel’s exercise of due diligence.

See 18 U.S.C. § 3161(h)(7)(B)(iv).

       Accordingly, Defendant’s unopposed motion [Doc. 10] to continue the trial date is

GRANTED, and the trial is reset to June 23, 2020. The Court finds that all the time between the

filing of the motion for a continuance on January 8, 2020, and the new trial date of June 23, 2020,

is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C.

§ 3161(h)(1)(D) & -(7)(A)-(B). With regard to additional scheduling in this case, the deadline for

filing pretrial motions is extended to March 16, 2020. Responses to pretrial motions are due on

or before March 30, 2020. The parties are to appear before the undersigned for a final pretrial

conference on June 9, 2020, at 1:30 p.m. This date shall also be the deadline for concluding plea

negotiations and providing reciprocal discovery. The Court instructs the parties that all motions

in limine must also be filed no later than June 8, 2020. Special requests for jury instructions shall

be submitted to the District Judge no later than June 12, 2020, and shall be supported by citations

to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED as follows:



                                                 2
     (1) The Defendant’s Motion to Continue [Doc. 10] is GRANTED;

     (2) The trial of this matter is reset to commence on June 23, 2020,
     at 9:00 a.m., before the Honorable Thomas A. Varlan, United States
     District Judge;

     (3) All time between the filing of the motion on January 8, 2020,
     and the new trial date of June 23, 2020, is fully excludable time
     under the Speedy Trial Act for the reasons set forth herein;

     (4) The deadline for filing pretrial motions is extended to March
     16, 2020. Responses to pretrial motions are due on or before March
     30, 2020;

     (5) The parties are to appear before the undersigned for a final
     pretrial conference on June 9, 2020 at 1:30 p.m. This date is also
     the deadline for concluding plea negotiations and for providing
     reciprocal discovery;

     (6) The Court instructs the parties that all motions in limine must be
     filed no later than June 8, 2020; and

     (7) Special requests for jury instructions shall be submitted to the
     District Judge no later than June 12, 2020, and shall be supported
     by citations to authority pursuant to Local Rule 7.4.

IT IS SO ORDERED.


                                    ENTER:


                                    United States Magistrate Judge




                                       3
